Citation Nr: 0933949	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  04-36 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for disability of the 
low back.

3.  Entitlement to service connection for disability of the 
left hip.

4.  Entitlement to service connection for disability of the 
right hip.

5.  Entitlement to service connection for disability of the 
right knee.

6.  Entitlement to service connection for disability of the 
left knee.

7.  Entitlement to service connection for a bilateral foot 
disability.

8.  Entitlement to service connection for a bilateral ankle 
disability.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine 
Corps (USMC) from July 1983 to July 1991.  Among his 
decorations in service is a Combat Action Ribbon for his 
service in the Persian Gulf.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2002 and January 2004 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.

When this case was previously before the Board in November 
2007, it was remanded for further development.  While the 
case was in remand status, the Veteran's appeal for service 
connection for posttraumatic stress disorder was resolved by 
a March 2009 rating decision granting entitlement to service 
connection for the disability.  The remaining issues have 
been returned to the Board for further appellate action.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claims are decided.

A review of the Veteran's service treatment records (STRs) 
shows that while he was on active duty he had numerous joint 
injuries.  He had complaints of low back pain as early as 
October 1984, he had complaints of bilateral knee pain and 
shin splints in June 1985, he injured his right ankle in July 
1985, he injured his left hip in September 1985, he had 
complaints of lower back pain and leg numbness after a fall 
in November 1985, he injured his right knee in June 1986, he 
had complaints of left knee pain in June 1986, he had an 
injury of his left ankle in January 1989, and he had a right 
knee sprain in December 1990.

Also, at the Veteran's enlistment examination in July 1983 it 
was noted on the examination report that the Veteran had 
asymptomatic "pes plantar" that was not considered to be 
disabling at that time.  As will be discussed, the Veteran 
has been diagnosed with, and treated for, bilateral plantar 
fasciitis since his separation from active service.

Additionally, a review of the Veteran's service personnel 
records (SPRs) shows that he was sent to jump school at Fort 
Benning, Georgia in February 1988 and was awarded a Parachute 
Badge for successful completion of jump school.

The Veteran has submitted private medical records from Dr. 
MR.  In a February 2002 letter Dr. MR stated that the Veteran 
had diagnoses of significant bilateral hip degenerative 
arthritis, bilateral heel spurs with bilateral plantar 
fasciitis, and right ankle tendonitis.  There are no X-rays 
or other diagnostic studies of record confirming these 
diagnoses.  

In June 2003 the Veteran underwent a registry examination at 
the VA Medical Center.  At this examination the Veteran 
reported that he had been diagnosed with fibromyalgia by a 
primary care physician; however, there is no documentation of 
this diagnosis of record.  Additionally, the Veteran reported 
that he had been diagnosed with degenerative joint disease of 
the hips, knees, and back.  He also stated that while he was 
on active duty he had participated in a football game as a 
representative of the First Marine Corps Division Football.  
He stated that during that game he was injured and had a loss 
of motor function and sensation in his lower extremities for 
several minutes.  He stated that he has had intermittent 
problems with his back and legs since that time.

A September 2003 letter from the Veteran's private physician, 
Dr. MR, also notes that the Veteran had degenerative 
arthritis in his right knee.  There are no X-rays of record 
confirming this diagnosis.

In a September 2003 statement the Veteran stated that his 
time on jump status was hard on his back, knees, and hips.  
He again recounted the football injury he related at his VA 
Medical Center registry examination.  The Veteran also stated 
that while he was serving in the Gulf War he was exposed to 
chemicals and was given Anthrax vaccinations.  Additionally, 
he reported that he told the doctor at his separation 
examination that he had joint pain and stated that he was 
then sent for a Gulf War examination at the VA Medical 
Center.  This examination appears to have been the above 
referenced examination conducted at the VA Medical Center in 
June 2003.  In his statement the Veteran also recounted an 
injury he received while on active duty as a part of a hazing 
ritual.  He reported that when he made E-4 rank he was 
subjected to the "blood stripe" hazing ritual where several 
other non-commissioned officers kneed him in both knees, 
which was known as "getting your blood stripe."  He 
reported that he was on crutches for a time as a result of 
this incident. 

While there is no X-ray evidence of record confirming a 
diagnosis of degenerative arthritis in any joint, the Veteran 
has stated that he has had joint pain since his separation 
from active service and he has multiple documented and 
recounted injuries while in service.  Also, the Veteran has 
been to jump school, which he claimed bothered his back, 
hips, and knees.  

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
Additionally, the Veteran's reports of a continuity of 
symptomatology can satisfy the requirement for evidence that 
the claimed disability may be related to service.  McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Additionally, the wide spread joint pain, fatigue, and other 
symptoms evident in his VA Medical Center treatment records 
are the types of manifestations of a medically unexplained 
chronic multisymptom illness as defined in 38 C.F.R. § 3.317 
(2008).  The Board notes that the Veteran has claimed 
entitlement to service connection for fibromyalgia, which is 
one of the medically unexplained chronic multisymptom 
illnesses listed in 38 C.F.R. § 3.317.

In light of the Veteran's jump school experience, injuries in 
service, and Gulf War service; the Veteran's statements that 
he has had joint pain and other problems since his separation 
from active service; and the post-service medical evidence 
indicating that he has received treatment for, among other 
conditions, widespread joint pain; the Board finds that the 
Veteran should be afforded a VA examination to determine the 
nature and etiology of any currently present low back, 
bilateral hip, bilateral knee, bilateral ankle, and/or 
bilateral foot conditions, to include consideration of a 
diagnosis of fibromyalgia.  See McLendon, 20 Vet. App. 79 
(2006).

Additionally, the Board notes that a Veteran is presumed to 
have been sound upon entry into the military, except as to 
conditions noted at the time of the acceptance, examination, 
or enrollment, or where clear and unmistakable evidence 
demonstrates that the condition existed before acceptance and 
enrollment and was not aggravated by such service.  
38 U.S.C.A. § 1111 (West 2002).  

In this regard, the question of whether the Veteran's 
bilateral foot condition existed prior to service, and if so, 
whether it was aggravated by such service should also be 
addressed by the examiner.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified, but not 
provided by the Veteran, to include 
pertinent VA Medical Center medical 
records.  If it is unable to obtain any 
such evidence, it should so inform the 
Veteran and his representative and 
request them to submit the outstanding 
evidence.

2.	Then, the veteran should be afforded a 
VA examination by a physician or 
physicians with the appropriate 
expertise to determine if the Veteran 
has fibromyalgia and the nature and 
etiology of any currently present low 
back, bilateral hip, bilateral knee, 
bilateral ankle, and bilateral foot 
disorders.  The claims folder must be 
made available to and reviewed by the 
examiner.  Any indicated studies, to 
include X-rays, should be performed.

A diagnosis of fibromyalgia should be 
confirmed or ruled out.  If the 
disorder is diagnosed, the examiner 
should identify the elements supporting 
the diagnosis.  If the disorder is not 
diagnosed the examiner, should explain 
why the Veteran does not meet the 
diagnostic criteria for fibromyalgia.

In addition, based upon the examination 
results and the review of the claims 
folder, the examiner should answer the 
following questions with respect to 
each currently present foot disorder 
(other than "pes plantar"):

Did the disorder clearly and 
unmistakably exist prior to the 
Veteran's entrance onto active duty?  

If the examiner believes the 
disorder existed prior to the 
Veteran's entrance onto active duty, 
did the disorder clearly and 
unmistakably undergo no chronic 
increase in severity as a result of 
service?

If the examiner believes the 
disorder was not present during 
service, is there a 50 percent or 
better probability that the disorder 
is etiologically related to the 
Veteran's active service?

In addition, with respect to each of 
the other claimed disorders found to be 
present, the examiner should provide an 
opinion as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to 
the Veteran's active service, to 
specifically include his time at jump 
school and his Gulf War service.  

For the purposes of the opinions, the 
examiner(s) should presume that the 
Veteran is a reliable historian.  The 
rationale for all opinions expressed 
must be provided.

3.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

4.	Then, the RO or the AMC should 
readjudicate the Veteran's claims in 
light of all pertinent evidence and 
legal authority.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be 
furnished to the Veteran and his 
representative and they should be 
afforded the requisite opportunity to 
respond.  Thereafter, if indicated, the 
case should be returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




